Exhibit 10.1

AGREEMENT AND RELEASE

IT IS HEREBY AGREED by and between Julio Ramirez (“Employee”) and Summit
Materials Holdings L.P. (“Employer”), for the good and sufficient consideration
set forth below, as follows:

1. Employee’s last day of work with Employer is July 1, 2013 (the “date of
separation”). Subject to Employee’s compliance with this Agreement and Release,
pursuant to Employer’s obligations to Employee pursuant to Section 6 of the
May 20, 2013 Employment Agreement between Employee and Employer (“Employment
Agreement”), Employer agrees to provide Employee with (i) continued payment of
Employee’s base salary of $350,000 per annum in accordance with Employer’s
normal payroll practices until twelve months after the date of separation (the
“Severance Period”); and (ii) payment of Employee’s “COBRA” premiums until the
earlier of the end of the Severance Period or when Employee is no longer
eligible for COBRA coverage under applicable law.

The consideration set forth in this Paragraph 1 is inclusive of any and all
amounts, including but not limited to attorneys’ fees, that may be claimed by
Employee or on Employee’s behalf against Employer, and is in complete
satisfaction of any and all Employer obligations under the Employment Agreement
and otherwise. Notwithstanding any other provision of this Agreement and Release
to the contrary, Employee’s continuing obligation to comply with sections 7
(“Restrictive Covenants”) and 8 (“Confidentiality; Intellectual Property”) of
the Employment Agreement shall remain in full force and effect.

2. Employee will receive no later than the first payroll date following the date
of separation any salary, wages and any other type of compensation, as well as
payment for accrued, unused paid time off, where mandated by law, due to
Employee, to be paid in full for work performed through and including the date
of separation. Employee further acknowledges that, as of the date of Employee’s
signing of this Agreement and Release, Employee has sustained no injury or
illness related in any way to Employee’s employment with Employer for which a
workers compensation claim has not already been filed. This Agreement and
Release satisfies any notice requirement from Employer to Employee relating to
Employee’s termination of employment from Employer.

3. In return for Employer’s agreement to provide Employee with the consideration
referred to in Paragraph 1, Employee, for Employee and Employee’s heirs,
beneficiaries, devisees, privies, executors, administrators, attorneys,
representatives, and agents, and Employee’s and their assigns, successors and
predecessors, hereby releases and forever discharges Employer and its parents,
subsidiaries and affiliates, its and their officers, directors, employees,
members, agents, attorneys and representatives, and the predecessors, successors
and assigns of each of the foregoing (collectively, the “Released Parties”) from
any and all actions, causes of action, suits, debts, claims, complaints,
charges, contracts, controversies, agreements, promises, damages, counterclaims,
cross-claims, claims for contribution and/or indemnity, claims for costs and/or
attorneys’ fees, judgments and demands whatsoever, in law or equity, known or
unknown, Employee ever had, now has, or may have against the Released Parties as
of the date of Employee’s signing of this Agreement and Release. This release
includes, but is not limited to, any claims alleging breach of express or
implied contract, wrongful discharge, constructive discharge, breach of an
implied covenant of good faith and fair dealing, negligent or intentional
infliction of emotional distress, negligent supervision or retention, violation
of the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Civil Rights Act of 1866, Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, Colorado anti-discrimination laws,
claims pursuant to any other federal, state or local law regarding
discrimination, harassment or retaliation based on age, race, sex, religion,
national origin, marital status, disability, sexual orientation or any other
unlawful basis or protected status or activity, and claims for alleged violation
of any other local, state or federal law, regulation, ordinance, public policy
or common-law duty having any bearing whatsoever upon the terms and conditions
of, and/or the cessation of Employee’s employment with and by Employer. This
release does not include claims that may not be released under applicable law.

4. Employee agrees not only to release and discharge the Released Parties from
any and all claims against the Released Parties that Employee could make on
Employee’s own behalf, but also those which may have been or may be made by any
other person or organization on Employee’s behalf. Employee specifically waives
any right to become, and promises not to become, a member of any class in a case
in which any claim or claims are asserted against any of the Released Parties
based on any acts or omissions occurring on or before the date of Employee’s
signing of this Agreement and Release. If Employee is asserted to be a member of
a class in a case against any of the Released Parties based on any acts or
omissions occurring on or before the date of Employee’s



--------------------------------------------------------------------------------

signing of this Agreement and Release, Employee shall immediately withdraw with
prejudice in writing from said class, if permitted by law to do so. Employee
agrees that Employee will not encourage or assist any person in filing or
pursuing any proceeding, action, charge, complaint, or claim against the
Released Parties, except as required by law.

5. This Agreement and Release is not intended to interfere with Employee’s
exercise of any protected, nonwaivable right, including Employee’s right to file
a charge with the Equal Employment Opportunity Commission or other government
agency. By entering into this Agreement and Release, however, Employee
acknowledges that the consideration set forth herein is in full satisfaction of
any amounts to which Employee might be entitled and Employee is forever
discharging the Released Parties from any liability to Employee for any acts or
omissions occurring on or before the date of Employee’s signing of this
Agreement and Release.

6. Neither this Agreement and Release, nor anything contained herein, shall be
construed as an admission by the Released Parties of any liability or unlawful
conduct whatsoever. The parties hereto agree and understand that the
consideration set forth in Paragraph 1 is in compliance with that which Employer
is obligated to provide to Employee, and that it is provided solely in
consideration of Employee’s execution of this Agreement and Release. Employer
and Employee agree that the consideration set forth in Paragraph 1 is sufficient
consideration for the release being given by Employee in Paragraphs 3, 4 and 5,
and for Employee’s other promises herein.

7. Employee will direct all requests for references to Employer’s Human
Resources Department, who will confirm Employee’s job title, dates of employment
and resignation, and, with written authorization from Employee, Employee’s
salary. Employee agrees to refrain from making statements that may reasonably be
construed as negative or in any manner disparaging of the Released Parties.

8. Employee and Employer agree and promise not to disclose, either directly or
indirectly, in any manner whatsoever, any information regarding the existence or
terms of this Agreement and Release, to any person or entity, (i) except in the
case of Employee, to members of Employee’s immediate family, Employee’s attorney
and Employee’s accountant and/or financial advisor, provided that such persons
agree to keep this information confidential, and (ii) except as may be required
by law.

9. Employee agrees not to use, disclose to others, or permit anyone access to
any of Employer’s trade secrets or confidential or proprietary information
without Employer’s express consent, and to return immediately to Employer all
Employer property upon termination of Employee’s employment. Employee shall not
retain any copy or other reproduction whatsoever of any Employer property after
the termination of Employee’s employment. Employee will also comply with the
Confidentiality Agreement signed by Employee.

10. Each party shall bear its own costs and attorneys’ fees, if any, incurred in
connection with this Agreement and Release.

11. This Agreement and Release contains the full agreement of the parties and
may not be modified, altered, changed or terminated except upon the express
prior written consent of Employer and Employee or their authorized agents.

12. Employee acknowledges and agrees that: (a) no promise or inducement for this
Agreement and Release has been made except as set forth in this Agreement and
Release; (b) this Agreement and Release is executed by Employee without reliance
upon any statement or representation by Employer except as set forth herein;
(c) Employee is legally competent to execute this Agreement and Release and to
accept full responsibility therefor; (d) Employee has been given twenty-one
(21) days within which to consider this Agreement and Release; (e) Employee has
used all or as much of that twenty-one (21) day period as Employee deemed
necessary to consider fully this Agreement and Release and, if Employee has not
used the entire twenty-one (21) day period, Employee waives that period not
used; (f) Employee has read and fully understands the meaning of each provision
of this Agreement and Release; (g) Employer has advised Employee to consult with
an attorney concerning this Agreement and Release; (h) Employee freely and
voluntarily enters into this Agreement and Release; and (i) no fact, evidence,
event, or transaction currently unknown to Employee but which may hereafter
become known to Employee shall affect in any manner the final and unconditional
nature of the release stated above.

 

2



--------------------------------------------------------------------------------

13. This Agreement and Release shall become effective and enforceable on the
eighth (8th) day following execution hereof by Employee unless Employee revokes
it by so advising Employer in writing received by Anne Benedict, Gibson, Dunn &
Crutcher LLP, 1050 Connecticut Avenue NW, Washington, D.C. 20036, before the end
of the seventh (7th) day after its execution by Employee.

14. This Agreement and Release shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of laws
principles thereof that would direct the application of the laws of any other
jurisdiction.

15. The waiver by any party of a breach of any provision herein shall not
operate or be construed as a waiver of any subsequent breach by any party.

15. The provisions of this agreement are severable. Should any provision herein
be declared invalid by a court of competent jurisdiction, the remainder of the
agreement will continue in force, and the parties agree to renegotiate the
invalidated provision in good faith to accomplish its objective to the extent
permitted by law.

17. This Agreement and Release may be signed in counterparts, and each
counterpart shall be considered an original agreement for all purposes.

IN WITNESS WHEREOF, the parties have hereunto set their hands.

 

/s/ Julio Ramirez

   

/s/ Thomas Hill

Julio Ramirez     For Summit Materials Holdings L.P.

July 8, 2013

Date

   

July 15, 2013

Date

 

3